Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue herein and the issue in United States v. Nippon Dry Goods Co., Reap. Dec. 5006, is the same; that the appraised value, less certain additions, represents the proper dutiable export value, and that there is no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the items of merchandise marked A and checked by the examiners of record to be the value found by the appraiser, less any additions made by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.